DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-64 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A device, comprising: a single crystal diamond having a plurality of NV centers, the single crystal diamond configured to be disposed adjacent to a magnetic field-generating article, and configured to generate a fluorescent signal in response to being illuminated by a light source; a coherent light source configured to generate a light beam directed at the single crystal diamond; a microwave (MW) radiation source configured to irradiate the single crystal diamond with a MW signal,…, and 94 B5120477.2 ny-205492169959-20102.00 based on the control parameters and the fluorescent signal generated by the single crystal diamond, compute the magnetic vector field of the magnetic field-generating article”, as required by claims 1, 50-52.
Claims 2-49 and 543-64 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the searches attached disclose Hatano (U.S. Publication 20160313408) discloses magnetic measuring device teaching the magnetic measuring device is made up of a configuration provided with a light source array/microwave circuit chip, a diamond crystal, a filter thin film, an image sensor, a package substrate, a signal controller and a microwave source. The microwave source is a part of the microwave unit, The diamond crystal is stacked on the upper part of the light source array/microwave circuit chip which includes the light source array which is a light source unit and the microwave circuit unit which is apart of the microwave unit, and the filter thin film is provided above the diamond crystal so as to have a certain gap therebetween, the light source array/microwave circuit chip is stacked on a first surface of the diamond crystal, and the image sensor is provided on a second surface which is a surface opposed to the first surface of the diamond crystal, that is, on the image sensor side. Here, the first surface of the diamond crystal  is a surface on a side close to a sample, the image sensor is mounted on a rear surface of the package substrate, each of the signal controller and the microwave source which is a part of the microwave unit is mounted on a main surface of the package substrate. The signal controller is made up of a control unit and a signal processing unit. A bonding pad BP is formed on each of opposed two sides or four sides of the package substrate, the image sensor and the light source array/microwave circuit chip.


    PNG
    media_image1.png
    451
    737
    media_image1.png
    Greyscale



Boesch (U.S. Publication 20160356863) discloses a DNV magnetic field detector teaching a magnetic field generator generates a magnetic field, which is detected at the NV diamond material. The first magnetic field generator may be a permanent magnet positioned relative to the NV diamond material, which generates a known, uniform magnetic field to produce a desired fluorescence intensity response from the NV diamond material, a second magnetic field generator provided and positioned relative to the NV diamond material to provide an additional bias or control magnetic field. The second magnetic field generator generate magnetic fields with orthogonal polarizations, the second magnetic field generator include one or more coils, such as a Helmholtz coils. The coils may be configured to provide relatively uniform magnetic fields at the NV diamond material and each may generate a magnetic field having a direction that is orthogonal to the direction of the magnetic field generated by the other coils, the second magnetic field generator include three Helmholtz coils that are arranged to each generate a magnetic field having a direction orthogonal to the other direction of the magnetic field generated by the other two coils resulting in a three-axis magnetic field, only the first magnetic field generator to generate a bias or control magnetic field, the second magnetic field generator generate the bias or control magnetic field, magnetic field generators affixed to a pivot assembly controlled to hold and position the first and/or second magnetic field generators to a predetermined and well-controlled set of orientations, thereby establishing the desired bias or control magnetic fields, the controller control the pivot assembly having the first and/or second magnetic field generators to position and hold the first and/or second magnetic field generators at the predetermined orientation.

    PNG
    media_image2.png
    583
    786
    media_image2.png
    Greyscale

However, both Hatano and Boesch do not disclose the above allowable subject matters. 




Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858